          Case 3:18-cv-07440-JCS Document 97 Filed 06/11/20 Page 1 of 1




Kirk D. Dillman                        300 South Grand Avenue
Direct Dial: (213) 694-1101                  Suite 2900                      Telephone: (213) 694-1200
kdillman@mckoolsmithhennigan.com        Los Angeles, CA 90071                Telecopier: (213) 694-1234


                                          June 11, 2020

Hon. Joseph Spero
San Francisco Courthouse, Courtroom F
450 Golden Gate Avenue
San Francisco, CA 94102

         Re:       SC Innovations Inc. v. Uber Technologies Inc., 3:18-cv-07440-JCS

Dear Judge Spero:

       Pursuant to the Court’s Standing Order, the parties submit the attached Joint Summary of
Disputes regarding Plaintiff’s First Set of Requests for Production to All Defendants. Plaintiff’s
Requests, served November 8, 2019, and Defendants’ Responses, served January 23, 2020, are
attached, respectively, as Exhibits A and B to the Joint Summary.

       After a lengthy meet-and-confer process, SCI requested a “final” meet-and-confer, which
took place on June 6, 2020. The Parties have made substantial progress but require the Court’s
intervention with respect to the issues identified in the Joint Summary.

                                           Respectfully submitted,

                                             By     /s/ Kirk D. Dillman
                                                   Lewis T. LeClair
                                                   Kirk D. Dillman
                                                   John C. Briody
                                                   Robert J. King
                                                   MCKOOL SMITH, P.C.
                                                Attorneys for Plaintiff SC Innovations, Inc.

                                                    /s/ Cynthia E. Richman
                                                   Theodore J. Boutrous Jr.
                                                   Daniel G. Swanson
                                                   Cynthia E.Richman
                                                   Frances Waldmann
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                Attorneys for Defendants Uber Technologies, Inc.,
                                                Rasier, LLC, Raiser-CA LLC, Rasier-PA LLC,
                                                Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA,
                                                LLC

                                         McKool Smith
                                 A Professional Corporation • Attorneys
          Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
